IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 427 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
KEVIN FRANCIS SCOTT,                     :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal is DENIED, and the Application to Exceed Word Count is DISMISSED as moot.